DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the control unit " in 11.  There is insufficient antecedent basis for this limitation in the claim. It is also vague and indefinite as it is unclear whether controller controls the ejection head or the processor controls the   ejection head. The examiner considers that “processor” controls the building apparatus, to build 3D object, without additional controller present. If there is additional controller required, such must be appropriately claimed. 
Additionally, claim 1 recites: “wherein the non-light shielding region is formed by a colored region formed of the coloring material ejected from the head for coloring material and a light-reflective region formed of the light-reflective material ejected from the head for the light-reflective material, so that the colored region, the light-reflective region, and the light-shielding region formed in a sequential order from a position visible from an outside of the 3D object” in the last paragraphs. The claim is vague and indefinite how a non-lighting region can be formed by a colored region. Applicant possibly intend to claim that non-light shielding region (154; Fig 2B) comprises the light transmitting region- 202, light-reflective region- 204, the colored region- 206, which overlaps the light shielding region - 152.  
The examiner also notes that claim 1 includes: “a head for light-reflective material” “a head for light-absorbent material” “a head for coloring material” lines 3-7.  For clarity it may be better to write as --a first inkjet head--, --a second inkjet head--, and -- a third inkjet head --.  
The Examiner also notes that claim 13 also includes similar subject as in claim 1, and therefore, is also rejected for similar indefinite subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (US 2016/0176113 A1) or Cofler et al (US 2017/0100898 A1) in view Chan et al (US 2015/0258770 A1).
For claims 1-11,13, and 15, Donaldson teaches a build apparatus suitable for building a three-dimensional object ([0022]), comprising:
 a head suitable for a light-reflective material (Figs. 1 item 108a-108c) ejecting a light-reflective material having a property of reflecting visible light ([0022],[0036]-[0037]; Figs 1-3); a head for light-absorbent material, configured to eject a light-absorbent material having a property of absorbing visible light (see [0022],[0034]-[0035]. Figs. 1-3), wherein the building apparatus is suitable for building the object such that the object has a light-shielding region formed of the light-absorbent material ejected from the head for light-absorbent material to block visible light ([0022],[0034]-[0035]; Fig 3); a non-light shielding region different from the light-shielding region, at least part of the non-light shielding region (324) being formed of the light-reflective material ejected from the head for light-reflective material ([0022],[0034]-[0035], Fig. 3), 
the light-shielding region is formed at a position overlapping at least part of the non-light shielding region (see Fig. 3), and 
at least part of the non-light shielding region overlapping the light-shielding region is a region having a thickness that would allow visible light to pass though if the light-shielding region were absent (this depends on the layer thickness, which can be adjusted by apparatus of Donaldson).
It is noted that Donaldson further teach controller (processor) controls the print-heads to eject desired materials ([0030]-[0031]). Similarly, Cofler et al teach building apparatus that includes plurality of head which are configured to eject desired material (material may be distinct from each other) and controlled via controller (see abstract; [0002]-[0206], specifically [0027], [0028]-[0031], [0039]-[0040]). 
However, Donaldson or Cofler et al do not teach a head for coloring material to eject coloring material for coloring the 3D object.
In the same field of endeavor, pertaining to 3D printing, Chan et al.  teach a head for ejecting coloring material for colored 3D printed article (see abstract; [0007]-[0119] and  Figs 1-8). 
It would have been obvious to one ordinary skill in the art combine the teachings of  Donaldson, Cofler et al. with Chan et al., to include heads for different materials, in order to produce a layered article having desired coloring (which are all controlled via either a processor/controller).
Claim 1 and 13 further recites “processor, configured to control the ejection of the head for light-reflective material and the ejection of head for light-absorbent material…wherein the light-shielding region has a transmittance of visible light less than 20%, and the non-light shielding region has a transmittance of visible light equal to or greater than 20%; and a head for light-transmitting material, configured to eject a light-transmitting material that allows visible light to pass through, wherein the non-light shielding region has a light-transmittance region formed of the light-transmitting material, ejected from the head for light-transmitting material so as to allow visible light to pass through a part of the 3D object”. 
Furthermore, it is noted that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 
In this case Donaldson in combination with Cofler/Chan, includes all the structural elements of claim 1 and 13, and is fully capable of performing the process as claimed such as ejecting desired type of material from the printheads ([0030]-[0031]). 
It is noted that even if one argues that the claim pertains processor is configured to eject specific material, with transmittance, and Donaldson or Cofler fails to explicitly teach such transmittance, the examiner notes that it would have been obvious to modify the control process as taught by Donaldson/Cofler/Chan with configuring the system to eject desired material for specific 3D printing layer having specific transmittance in the layer of the product (see Cofler specifically which suggest configuring of printing head to eject desired materials, [0039]).  
Response to Arguments
Applicant's arguments filed 10/11/2012 have been fully considered but they are not persuasive. The Applicant amendment further includes specific layers of materials in specific sequential order (which claim 1). It is noted that since the claim 1-11, 13, and 15 pertains to apparatus, the new 103 rejection, combination of Donaldson, Cofller, and Chan  teaches all the parts of the apparatus and capable of performing the process as claimed, thus there is no novelty in the claim. The new claim 1 and 13 appears to show forming a specific type of colored product. The Examiner now applies Chan to show desired colored layering for forming specific type of 3D product is known. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0050489 A1; US 11,104,065.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743